Citation Nr: 1725683	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  08-23 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which, in part, denied the Veteran's service-connection claim for hypertension, to include as secondary to service-connected type II diabetes mellitus.  The Portland, Oregon, RO currently has jurisdiction over the Veteran's claim.

This appeal was previously remanded by the Board in September 2014 for additional evidentiary development.  Such was achieved, and the appeal has been returned to the Board for further appellate review.

The Veteran has perfected an appeal as to the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  Pertaining to the TDIU issue only, the Veteran specifically requested to be scheduled for a videoconference hearing before the Board.  See the Veteran's December 2014 Substantive Appeal (VA Form 9).  He has not withdrawn this request, and it is still pending.  As such, the issue will not be discussed at this time, and will be the subject of a later Board decision, as appropriate.  


FINDING OF FACT

Hypertension is not causally or etiologically related to any disease, injury, or incident in service; did not manifest within one year of service discharge; and was not caused or aggravated by service-connected type II diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for hypertension, to include as secondary to type II diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The Board notes that the Veteran was afforded VA examinations in June 2003, February 2007, June 2012, October 2014 and November 2015. Addendum opinions were obtained in April 2016.  In December 2014, the Veteran asserted that the October 2014 VA examination was insufficient as a number of medical records from the 1990s to early 2000s were not a part of the reviewed record.  VA obtained the records and scheduled the Veteran for a subsequent VA examination in November 2015. The Board finds the subsequent VA examination and addendum opinions to be adequate, as they include well-reasoned medical opinions addressing the key questions at issue and are based on a complete review of the Veteran's medical history.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran seeks entitlement to service connection for hypertension.  There is no dispute that he has a current diagnosis.  See June 2003 C&P Exam Report.  He contends that his hypertension is secondary to his service-connected diabetes mellitus. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Further, certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. 
 § 1116(a)(1); 38 C.F.R. § 3.307 (a)(6).  However, hypertension is not among the disabilities listed as diseases presumed to be associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  VA's Secretary has determined that a presumption of service connection based on exposure to herbicide agents used in Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 59 Fed. Reg. 341, 346 (1994), 61 Fed. Reg. 41,442, 41,449 and 57, 586, 57,589 (1996), and 67 Fed. Reg. 42,600, 42,608 (2002).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, although the Veteran primarily contends that his hypertension is secondary to service-connected diabetes mellitus, the RO has considered and developed this claim on both direct and secondary service connection theories of entitlement.  To give the Veteran every consideration in connection with the current appeal, the Board will do likewise.

The Board notes that Veteran's diabetes mellitus is service-connected due to herbicide agent exposure on a presumptive basis.  The Veteran served in Vietnam during the period of time during which herbicide agents were deployed and herbicide agent exposure is conceded.  However, as stated above, hypertension is not among the disabilities listed as diseases presumed to be associated with herbicide agent exposure.  See 38 C.F.R. § 3.309(e).

Service treatment records are silent as to a diagnosis of hypertension or notations of high blood pressure during service.  Additionally, the Veteran's separation examination indicated that he did not have high blood pressure.  See March 1970 Report of Medical History.  

Post service treatment records indicate that hypertension was suspected at the same appointment where the Veteran was diagnosed with diabetes mellitus.  See February 2000 Patient Chart Note; see also June 2000 UCD Medical Group Patient Chart Note.  It was later diagnosed after repeat blood pressure monitoring.  See id.  Additionally, the Veteran indicated that he was not aware of when the onset of hypertension occurred, but thought that it could have been in the late 1990s or early 2000s.  See February 2007 VA Examination.  

The Veteran was afforded numerous VA examinations.  However, in September 2014, the Board found the June 2003 and February 2007 examination reports to be inadequate to determine the etiology of the Veteran's hypertension. 

While the February 2007 VA examination was inadequate for etiology purposes, the examiner did note that no microalbuminuria or proteinuria existed during the examination.  

In June 2012, the Veteran underwent a VA examination for diabetes mellitus.  The examiner conducted an in-person exam, as well as reviewed the Veteran's medical file and service records and identified that the Veteran's hypertension was not due to or aggravated by his diabetes mellitus.  However, he did not provide any rationale for these opinions.  

The Veteran underwent a VA examination for hypertension in October 2014, and the examiner again opined against the Veteran's claim.  The Veteran contends that the VA examiner's negative nexus opinion was inadequate due to the fact that there were missing treatment records unavailable for review.  Notwithstanding any  inadequacy in the etiological opinion reached, the Board does note that upon testing, the examiner found that the Veteran had normal kidney function with albumin/creatine, microalbumin and creatinine all within normal range.  Additionally, the urine protein screen was negative.  

The Veteran underwent another VA examination in November 2015.  The examiner determined that the Veteran's hypertension was as least as likely as not due to or the result of his service-connected diabetes mellitus.  By way of rationale, the examiner referenced a February 2000 treatment report, which indicated a need to assess the Veteran for hypertension as the time he was diagnosed with diabetes, and interpreted it as showing that diabetes pre-existed the onset of hypertension.  No further explanation was provided as to how the timing of the diagnoses suggests a causative relationship between the two disabilities. 
An addendum opinion was sought in April 2016.  The examiner reviewed the available records and determined that the existing medical evidence provided sufficient information on which to prepare an opinion and an in-person examination was not necessary.  The examiner opined that the Veteran's hypertension was less likely than not caused by his service-connected diabetes mellitus.  Id.  Additionally, the examiner opined that it was less likely than not that the Veteran's hypertension had been aggravated beyond normal progression by his service-connected diabetes mellitus.  Id.  As rationale for his opinion, the examiner stated:

"blood pressure is largely regulated by the kidneys. The mechanism by which diabetes mellitus (DM) can have a deleterious effect on blood pressure is via microvascular disease of the kidneys caused by DM.  The hallmark of diabetic renal disease (nephropathy) is albuminuria (excess protein in the urine), specifically severely increased albuminuria (macroalbuminuria) defined as >300mg/g creatinine in a random urine sample.  Moderately increased albuminuria (microalbuminuria) is a finding that predicts high risk for future development of nephropathy and may be an early sign of diabetic nephropathy.  This must be found on at least two occasions over a 3 to 6 month period to confirm because transient elevations can occur for a multitude of reasons.  The veteran has never had an elevated albumin/creatinine ratio (>30 mg/g) and kidney function has remained normal (serum creatinine and eGFR).  There is no evidence of diabetic nephropathy. The mechanism by which the veteran's diabetes might have caused or aggravated his hypertension is absent."  Id.

The examiner stated that when the Veteran was diagnosed with diabetes mellitus in February 2000 it was suspected that he possibly had hypertension.  Id.  The diagnosis of hypertension was confirmed later by repeat measurements.  The examiner opined that due to blood pressure readings at the February 2000 appointment, hypertension was present at the time of the diabetes mellitus diagnosis and did not start after the diagnosis of diabetes mellitus.  Id.



In regard to the November 2015 VA examination, the April 2016 examiner stated:

"I respectfully disagree with the opinion provided at the C & P examination dated 11/5/2015 first because as noted above, hypertension was clearly present at the diagnosis of diabetes and secondly because the supposition that hypertension that is diagnosed subsequent to diabetes is then caused by diabetes is incorrect, as is explained above.  There are multiple risk factors for the development of hypertension.  Obesity is the strongest modifiable risk factor for hypertension.  This was present at the time of diagnosis and remains so."  Id.

In regard to the Veteran's other VA examinations, the April 2016 examiner stated:

"The C & P examination dated 2/26/2007 noted the lack of any microalbuminuria or proteinuria (macroalbuminuria) in the rationale for his opinion but did not explain this further. This is consistent with the explanation given above.  The C & P examination dated 6/20/2003 stated the veteran's hypertension started before his diabetes based on history provided by the veteran.  Hence, no further discussion of cause and effect was provided in relation to the hypertension.  The C & P examination dated 11/3/2014 also stated the veteran's hypertension started before his diabetes based on history provided by the veteran and previous C & P examinations. Normal kidney function and lack of protein in the urine was noted and used in the rational for the aggravation opinion but did not explain why this was important."  Id.  

Upon review of the medical evidence of record, to specifically include the medical opinion evidence described above, the Board finds the April 2016 addendum opinion to be the most probative evidence of record addressing the relationship [or lack thereof] between the Veteran's hypertension and his diabetes.  Indeed, the April 2016 examiner completed a thorough review of the Veteran's complete file, and considered the Veteran's medical history and the prior medical opinions of other VA examiners.  The examiner specifically addressed and expressed disagreement with the positive medical opinion of the November 2015 VA examiner (citing to other records showing that hypertension was present at the time of the diabetes diagnosis) and supported the conclusion that the Veteran's diabetes did not cause or aggravate hypertension with reference to the record, and in-depth clinical discussion of how diabetes can affect hypertension if diabetic nephropathy is present.  Because diabetic nephropathy is not shown by the record, the examiner concluded that the mechanism by which the Veteran's diabetes might have caused or aggravated his hypertension was absent.  

The Veteran has had ample opportunity to submit medical evidence contrary to the reasoned conclusions of the April 2016 VA examiner, but he has not done so.

Service connection is not warranted on a secondary basis because the Veteran's service-connected diabetes is not shown to have caused or aggravated the Veteran's hypertension beyond its natural progression.   The Board adds that the overall evidence of record also weighs against a finding of hypertension being associated with the Veteran's active duty.  Without evidence of an in-service event, injury, or disease to the Veteran's cardiovascular system or any competent evidence of an association between hypertension and his active duty, to include his in-service herbicide agent exposure, service connection for hypertension is not warranted.  As noted above, the Veteran does not assert his hypertension had onset in service, nor has he provided any evidence suggesting a relationship to service exists. 

Furthermore, as the evidence does not show that hypertension was manifest to a degree of 10 percent or more within one year of discharge, or for years thereafter, the Board finds that service connection on a presumptive basis is not warranted under 38 C.F.R. § 3.309(a).  The Board also finds that the evidence does not establish a continuity of symptomatology, as the evidence fails to show any symptoms in service and there is no indication of hypertension until 2000.  As such, the contemporaneous service records weigh against any finding of a continuity of symptomatology since service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).

Although lay persons are competent to provide opinions on some medical issues as to the specific issue in this case, the etiology of hypertension falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  The Veteran's own assertions as to etiology are outweighed by the probative medical evidence of record discussed above.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for hypertension to include as due to herbicide exposure and/or as secondary to a service-connected disability. 

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for hypertension, to include as due to herbicide exposure and/or as secondary to a service-connected disability, is denied.  See 38 U.S.C.A §5107.


ORDER

Service connection for hypertension, to include as secondary to type II diabetes mellitus, is denied.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


